81 N.Y.2d 1008 (1993)
616 N.E.2d 496
599 N.Y.S.2d 910
The People of the State of New York, Respondent,
v.
Thomas A. Termotto, Appellant.
Court of Appeals of the State of New York.
Argued January 6, 1993.
Decided February 11, 1993.
Edward J. Nowak, Public Defender of Monroe County, Rochester (David Juergens of counsel), for appellant.
Howard R. Relin, District Attorney of Monroe County, Rochester (Wendy Evans Lehmann of counsel), for respondent.
Acting Chief Judge SIMONS and Judges KAYE, TITONE, HANCOCK, JR., BELLACOSA and SMITH concur.
*1009MEMORANDUM.
The order of the Appellate Division should be affirmed.
The defendant was convicted of larceny by false pretenses for his conduct associated with 11 loans at six different banks. A conviction for larceny by false pretenses must be based on evidence that a defendant "obtained title or possession of money or personal property of another by means of an intentional false statement concerning a material fact upon which the victim relied in parting with the property" (People v Drake, 61 N.Y.2d 359, 362, citing Penal Law § 155.05 [2] [a]; People v Churchill, 47 N.Y.2d 151).
Citing Oliner v Mid-Town Promoters (2 N.Y.2d 63, 64) and Seneca Wire & Mfg. Co. v Leach & Co. (247 N.Y. 1, 6), defendant argues that, where the victim is a bank doing business as a corporation, the element of reliance may be established only by evidence that the corporate agent who granted final loan approval in the bank's name was the one induced by the false representations. However, in proving reliance, it is sufficient to show that an agent involved in the transaction was induced by defendant's misrepresentations to recommend that the bank authorize the loan.
Here, bank employees who had played a major role in the application and approval process for each of defendant's loans *1010 testified that they had relied on defendant's false representations concerning his financial status in recommending that the bank approve his loan requests. Accordingly, the evidence was sufficient to sustain defendant's larceny conviction.
Order affirmed in a memorandum.